384 U.S. 718 (1966)
GREAT LAKES PIPE LINE CO.
v.
COMMISSIONER OF TAXATION.
No. 1240.
Supreme Court of United States.
Decided June 13, 1966.
APPEAL FROM THE SUPREME COURT OF MINNESOTA.
Hayner N. Larson, Erwin A. Goldstein and Leon B. Seck for appellant.
Robert W. Mattson, Attorney General of Minnesota, Perry Voldness, Deputy Attorney General, and Ralph W. Peterson, Special Assistant Attorney General, for appellee.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of a substantial federal question.